Title: 28th.
From: Adams, John Quincy
To: 


       Mr. West came out to Auteuil and dined with us. After dinner I went into Paris, with him: we went to meet Dr. Ruston and then proceeded all together to the Italian Comedy, where we saw Theodore, a new Opera Comique, acted for the first time, with l’heureuse Erreur, this evening. Theodore, had not a brilliant success, but a tolerable one. The Subject, is as old, as the Theatre I believe. A Man who proposes marrying his daughter to one of his friends of his own age, instead of which she marries the young man she loves, is the whole plot. Nothing new is introduced, but there are some pretty good sallies, and some excellent Sentiments (which by, the by, the french don’t consider as ornaments to a dramatic performance, especially in the Comic Pieces). The Music, is I am told the first performance of Mr. Davaux, in this way: its success was pretty much like that of the Words: there was however one arriette which began thus.
       
       
        Le Coeur d’une fillette
        Est assez souvent
        Comme une girouette
        Que tourne au moindre vent.
       
       That was encored, and another,
       
        La tendresse
        Ne Vaut pas la sagesse
        Mais encore, elle a son prix,
       
       was very highly applauded. After the play was over I went and met my father at Mr. Jefferson’s. Coll. Humphreys, was this morning suddenly taken very ill. He has been twice bled this day, and is at present much better than he was, although he has yet a fever upon him.
      